DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 04/27/2022:
Claims 11-20 are pending.
Claims 1-10 are withdrawn from further consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101526827B1), and further in view of Dasappa (WO2017182928).
Regarding claim 11, Kim teaches an apparatus for 4D printing of reinforce concrete comprising:
a concrete printer (3D printing apparatus 100; Figure 1) comprising 
a concrete nozzle (extrusion head 400; Figure 4) for printing concrete (“concrete mixture supplied from the first reservoir 611 to the moving part 300 through the first supply pipe 621 is discharged through the extrusion head 400”- see pg. 6 line 20-22) of a 3D model of a reinforced concrete element comprising the concrete and reinforcement material
a reinforcement material printer comprising 
a reinforcement material nozzle (injection nozzle 500; Figure 4) for printing the reinforcement material of the 3D model (“powder metal is supplied to the moving part 300 along the second supply pipe 622 by the operation of the second supply pump 642 and is injected into the working area through the injection nozzle 500”- see pg. 4 line 25-26). The apparatus of Kim comprises a single gantry system for both the concrete and reinforcement material nozzle (base frame 200 in Figure 3), and fails to teach two gantries where the concrete nozzle moves via one gantry and the reinforcement nozzle moves via a second gantry such that the apparatus is operational to allow the concrete nozzle and the reinforcement material nozzle to print at different times. Further, Kim teaches that fabricating reinforced concrete structures using a layer by layer approach can time consuming and unproductive (“when a work is carried out in such a manner that one layer is stacked and a complete solidification is made and then the layers on the other layer are laminated again, there is a problem that the working time is remarkably increased and the productivity is lowered”- see pg. 2 line 38-40).
In the same field of endeavor pertaining to an additive manufacturing apparatus, Dasappa teaches an apparatus (system 500; Figure 5B), the apparatus comprising: 
a first printer (see annotated Figure 5B below) comprising
a first nozzle (nozzle 518; Figure 5A) for printing a first material (material from feed line 588 in Figure 5B; [0041] feed lines 588, 590, and 592 for providing material to respective nozzles for deposition) of a 3D model (product 570; Figure 5B), 
a first lateral support extending along a lateral axis (horizontal support member 568; Figure 5B), wherein the first nozzle is positioned on the first lateral support (via carriage 582 in Figure 5B), 
a spaced apart first support frames extending along a vertical axis (vertical rods 562; Figure 5B), wherein the first lateral support is positioned between and attached to the first support frames (see 568 between rods 532 in Figure 5B), 
spaced apart first rails (track 560; Figure 5B) extending along a horizontal axis, the first support frames connected to the first rails (see 562 connected to 560 in Figure 5B) to move along the horizontal axis ([0042] movable upright members 554, 558, 562 can be displaceable along or in tracks 552, 556, 560), and 
a first reservoir (reservoir is connected to feed line 588) for supplying build material to the first nozzle ([0041] for providing material to respective nozzles for deposition), and 
one or more first control mechanisms ([0005] a print controller configured to control at least the positioning structure during production of the printed component) operable to move the first nozzle along the vertical axis, the lateral axis, and the horizontal axis ([0042] movable upright members 554, 558, 562 can be displaceable along or in tracks 552, 556, 560 or permit vertical movement of carriages 582, 584, 586 by raising or lowering horizontal support members 564, 566, 568 to permit reordering of individual gantry sub-assemblies with respect to the printer bed 530); 
a second material printer (see annotated Figure 5B below) comprising 
a second material nozzle (nozzle 520; Figure 5A) for printing a second material of the 3D model, 
a second lateral support extending along the lateral axis (track 560; Figure 5B), wherein the reinforcement material nozzle is positioned on the second lateral support (via carriage 584 in Figure 5B), 
a sa  a spaced apart second support frames extending along the vertical axis (vertical rods 558; Figure 5B), wherein the second lateral support is positioned between and attached to the second support frames (see 560 between and connected to rods 558 in Figure 5B), 
spaced apart second rails extending along the horizontal axis (track 556; Figure 5B), the second support frames connected to the second rails to move along the horizontal axis ([0042] movable upright members 554, 558, 562 can be displaceable along or in tracks 552, 556, 560), and 
a second reservoir (reservoir is connected to feed line 590) for supplying second material to the second material nozzle ([0041] separate feed lines 588, 590, and 592 for providing material to respective nozzles for deposition), and 
one or more second control mechanisms operable to move the second material nozzle along the vertical axis, the lateral axis, and the horizontal axis ([0042] movable upright members 554, 558, 562 can be displaceable along or in tracks 552, 556, 560 or permit vertical movement of carriages 582, 584, 586 by raising or lowering horizontal support members 564, 566, 568 to permit reordering of individual gantry sub-assemblies with respect to the printer bed 530); and 
wherein the apparatus is operational to move the first nozzle and the second nozzle independently of one another along the vertical axis, the lateral axis, and the horizontal axis, wherein the apparatus is operational to allow the first nozzle and the second material nozzle to print at different times ([0027] individual nozzles may be supported on separate print heads on independent rails (Figs 5A and 5B)  and [0042] permit reordering of individual gantry sub-assemblies with respect to the printer bed 530 whereby smaller or larger gantry sub assembly may pass around/over or through/under others. In this fashion, sequencing of nozzles 518, 520, 522 and printing can be varied). Having multiples nozzles move independently of one another along the vertical, lateral, and horizontal axes allows for printing of multiple layers at different locations simultaneously (see Figure 10), which results in a 50% reduction in printing time (see print time % reduction for 2 nozzles in Figure 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the concrete nozzle and reinforcement nozzle of Kim be separated into the two-gantry system of Dasappa, for the benefit of reducing print time and increasing print productivity. 
Regarding claim 12, Kim modified with Dasappa teaches the apparatus of claim 11. Further, Kim teaches the apparatus further comprising software for slicing the 3D model into the individual layers (3D shape of a structure is modeled and then sliced into a plurality of layers along a height direction to obtain 2D data; pg. 6 line 48-49)
Regarding claim 13, Kim modified with Dasappa teaches the apparatus of claim 11. Further Kim teaches wherein a next concrete portion of a next layer is printed at a first preferred printing time frame relative to a previous layer, and a next reinforcement material portion of the next layer is printed at a second preferred printing time frame relative to a previous layer (time elapsed after Steel frame Forming and curing step (S10), Concrete layer Formation step (S20) and Concrete layer Curing step (S30) when reaching Repeat step (S40); see pg. 6).
Regarding claim 14, Kim modified with Dasappa teaches the apparatus of claim 13. Further, Kim teaches wherein the first preferred printing time frame is a time period after a first region of the previous layer, corresponding to first desired locations of the next concrete portion to be printed (time elapsed after Concrete layer Formation step (S20) and Concrete layer Curing step (S30)), cures to a desired strength suitable for remaining undamaged by the next layer (the curing rate of the concrete layer 30 in the portion adjacent to the steel -frame layer 20 can be appropriately adjusted so as to give a sufficient time for the steel -concrete layer 20 and the concrete layer 30 to be sufficiently bonded . For example, the boundary between the steel layer 20 and the concrete layer 30 can be cured in the last path of the concrete layer curing step S30; pg. 6 line 35-38).
Regarding claim 15, Kim modified with Dasappa teaches the apparatus of claim 13. Further, Kim teaches wherein the second preferred printing time frame is a time period after a second region of the previous layer cures to a desired strength suitable for remaining undamaged by the next layer (the curing rate of the concrete layer 30 in the portion adjacent to the steel-frame layer 20 can be appropriately adjusted so as to give a sufficient time for the steel-concrete layer 20 and the concrete layer 30 to be sufficiently bonded . For example, the boundary between the steel layer 20 and the concrete layer 30 can be cured in the last path of the concrete layer curing step S30; pg. 6 line 35-38). 
Regarding claim 16, Kim modified with Dasappa teaches the apparatus of claim 11. Further, Kim teaches wherein the individual layers comprise parallel printed layers perpendicular printed printing (x-axis movement of the moving unit 300 is performed by moving the vertical frame 210 along the rails 240, and the y-axis movement is performed when the moving unit 300 moves the length of the moving frame 230; pg. 4 line 2-4; the x-axis and y- axis movement provides the apparatus the structural capability to print layers alternately between parallel and perpendicular printing).  
Regarding claim 18, Kim modified with Dasappa teaches the apparatus of claim 11. Further, Kim teaches wherein the reinforcement material is a metal (steel metal layer 20 is formed by spraying powder metal; pg. 6 line 7).  
Regarding claim 19, Kim modified with Dasappa teaches the apparatus of claim 11. Further, Kim teaches wherein printing steps performed by the apparatus are freeform (a 3D shape of a structure is modeled and then sliced into a plurality of layers along a height direction to obtain 2D data. Then, the 3D printing apparatus 100 is used to laminate the final form of the structure while printing one layer at a time according to each 2D data; pg. 6 line 46-48).
Regarding claim 20, Kim modified with Dasappa teaches the apparatus of claim 11. Further, Kim teaches wherein printing steps performed by the apparatus are all automated (each movement is performed by controlling a motor; pg. 4 line 5-6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101526827) and Dasappa (WO2017182928), and further in view of Sandell (US4263346).
Regarding claim 17, Kim modified with Dasappa teaches the apparatus of claim 11. However, Kim fails to teach wherein the concrete nozzle is suitable for printing concrete containing steel fibers.  
In the same field of endeavor pertaining to an apparatus for the manufacture of fiber- reinforced building structures, Sandall teaches wherein the concrete nozzle is suitable for printing concrete containing steel fibers (Abstract: spraying cement, concrete, mortar or the like through a spraying nozzle, at which disintegrated fibre- or rod-shaped reinforcing material is introduced into the spraying nozzle by means of pressure air). The nozzle of Sandall prevents steel fibers from sticking together, therefore avoiding their even distribution in the concrete mixture (col 1 line 19-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the concrete nozzle of Kim modified Dasappa be suitable for printing concrete containing steel fibers, as taught by Sandell, for the benefit of promoting the even distribution of steel in the printed object.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743